
	

113 S2211 IS: At-Risk Youth Medicaid Protection Act of 2014
U.S. Senate
2014-04-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2211
		IN THE SENATE OF THE UNITED STATES
		
			April 3, 2014
			Mr. Murphy (for himself and Mr. Booker) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend title XIX of the Social Security Act to protect the enrollment of incarcerated youth for
			 medical assistance under the Medicaid program, and for other purposes. 
	
	
		
			1.
			Short title
			This Act may be cited as the At-Risk Youth Medicaid Protection Act of 2014.
		
			2.
			At-risk youth Medicaid protection
			
				(a)
				In general
				Section 1902 of the Social Security Act (42 U.S.C. 1396a) is amended—
				
					(1)
					in subsection (a)—
					
						(A)
						by striking and at the end of paragraph (80);
					
						(B)
						by striking the period at the end of paragraph (81) and inserting ; and; and
					
						(C)
						by inserting after paragraph (81) the following new paragraph:
						
							
								(82)
								provide that—
								
									(A)
									the State shall not terminate (but may suspend) enrollment under a State plan for medical
			 assistance for an individual who is an eligible juvenile (as defined in
			 subsection (ll)(2)) during the period that such individual is a juvenile and an inmate of a public institution (as
			 defined in subsection (ll)(3))because the juvenile is an inmate of a public institution (as defined in subsection (ll)(3));
								
									(B)
									the State shall automatically restore enrollment for such medical assistance to such an individual
			 upon the individual’s release from any such public institution and shall
			 take all necessary steps to ensure the enrollment is effective immediately
			 upon release from such institution, unless (and until such date as) there
			 is a determination that the individual no longer meets the eligibility
			 requirements for such medical assistance; and
								
									(C)
									the State shall process any application for medical assistance submitted by, or on behalf of, a
			 juvenile who is an inmate of a public institution notwithstanding that the
			 juvenile is such an inmate.
								; and
					
					(2)
					by adding at the end the following new subsection:
					
						
							(ll)
							Juvenile; eligible juvenile; public institution
							For purposes of subsection (a)(82) and this subsection:
							
								(1)
								Juvenile
								The term juvenile means an individual who is—
								
									(A)
									under 19 years of age (or such higher age as the State has elected under section 475(8)(B)(iii));
			 or
								
									(B)
									is described in subsection (a)(10)(A)(i)(IX).
								
								(2)
								Eligible juvenile
								The term eligible juvenile means a juvenile who is an inmate of a public institution and was enrolled for medical assistance
			 under the State plan immediately before becoming an inmate of such a
			 public institution or who becomes eligible to enroll for such medical
			 assistance while an inmate of a public institution.
							
								(3)
								Inmate of a public institution
								The term inmate of a public institution has the meaning given such term for purposes of applying the subdivision (A) following paragraph
			 (29) of section 1905(a), taking into account the exception in such
			 subdivision for a patient of a medical institution.
							.
				
				(b)
				No change in exclusion from medical assistance for inmates of public institutions
				Nothing in this section shall be construed as changing the exclusion from medical assistance under
			 the subdivision (A) following paragraph (29) of section 1905(a) of the
			 Social Security Act (42 U.S.C. 1396d(a)), including any applicable
			 restrictions on a State submitting claims for Federal financial
			 participation under title XIX of such Act for such assistance.
			
				(c)
				Effective date
				
					(1)
					In general
					Except as provided in paragraph (2), the amendments made by subsection (a) shall apply to
			 eligibility and enrollment of juveniles who become inmates of public
			 institutions on or after the date that is 1 year after the date of the
			 enactment of this Act.
				
					(2)
					Rule for changes requiring state legislation
					In the case of a State plan for medical assistance under title XIX of the Social Security Act which
			 the Secretary of Health and Human Services determines requires State
			 legislation (other than legislation appropriating funds) in order for the
			 plan to meet the additional requirements imposed by the amendments made by
			 subsection (a), the State plan shall not be regarded as failing to comply
			 with the requirements of such title solely on the basis of its failure to
			 meet these additional requirements before the first day of the first
			 calendar quarter beginning after the close of the first regular session of
			 the State legislature that begins after the date of the enactment of this
			 Act. For purposes of the previous sentence, in the case of a State that
			 has a 2-year legislative session, each year of such session shall be
			 deemed to be a separate regular session of the State legislature.
				
